
	
		I
		111th CONGRESS
		1st Session
		H. R. 3981
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2009
			Mr. Holden introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title I of the Omnibus Crime Control and Safe
		  Streets Act of 1968 to eliminate the matching requirement for certain
		  bulletproof armor vest purchases under the matching grant program for
		  bulletproof armor vests.
	
	
		1.Short titleThis Act may be cited as the
			 Wayne ‘Cotton’ Morgan Bulletproof Vest
			 Act of 2009.
		2.Amendment to matching
			 grant program for bulletproof armor vests to eliminate matching requirement for
			 certain armor vest purchasesSection 2501 of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796ll) is amended in subsection (f) by
			 adding at the end the following new paragraph:
			
				(4)No matching
				requirement for certain armor vest purchases
					(A)In
				generalParagraph (1) does not apply to a grant to a jurisdiction
				to the extent the grant is for the purchase of armor vests—
						(i)for officers who, as of the date of the
				jurisdiction’s application for such grant, work in high security risk areas, as
				specified by the Director of the Bureau of Justice Assistance; or
						(ii)for correctional
				officers who, as of the date of the jurisdiction’s application for such grant,
				transport prisoners.
						(B)High security
				risk areaFor purposes of
				specifying a high security risk area, with respect to a facility, under
				subparagraph (A), the Director of the Bureau of Justice Assistance shall take
				into account the following:
						(i)The security level
				of the inmates located in the area, and the mission of the facility.
						(ii)The structural
				layout of the facility.
						(iii)The extent to
				which a large number of inmates may gather in the area at any given
				time.
						.
		
